Citation Nr: 0017323	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-31 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for leg ulceration and 
swelling of the ankles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to July 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for varicose veins, ulcers, and swelling 
of the ankles.  

The Board notes that in an April 1998 rating decision, the RO 
granted entitlement to service connection for varicose veins, 
evaluated as 50 percent disabling, effective from July 22, 
1986.  In November 1998, the veteran filed a notice of 
disagreement as to the 50 percent evaluation and a statement 
of the case was issued.  However, the veteran failed to file 
a timely substantive appeal.  Although subsequent items of 
correspondence were returned by the postal service, the 
statement of the case was not.  In November 1999, the veteran 
requested an increased evaluation of his service-connected 
varicose veins.  A review of the file reflects that the RO 
has not addressed this new claim for an increased evaluation 
of the veteran's service-connected varicose veins.  Thus, 
this matter is referred to the RO for appropriate action.

Finally, a review of the claims folder reflects that a 
February 1988 rating decision denied entitlement to service 
connection for varicose veins.  In a March 1988 cover letter, 
the RO informed the veteran that entitlement to service 
connection for varicose veins had been denied.  Thus, because 
notice of that decision did not include specific mention of 
ulceration and swelling, the Board has rephrased the issues 
as noted on the title page of this decision.  



FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO granted 
entitlement to service connection for bilateral varicose 
veins, with venous insufficiency and edema evaluated as 50 
percent disabling.

2.  Leg ulceration was present during service and has been 
observed since service.  



CONCLUSION OF LAW

The grant of service connection for varicose veins with 
venous insufficiency and edema includes leg ulceration and 
swelling of the ankles.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303(a) 3.304(c)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination, the veteran reported that he was in good health.  
An enlistment examination dated in January 1980 reflects the 
veteran's systems were clinically evaluated as normal, with 
the exception of papular dermatitis.  Relevant clinical 
records reflect treatment for varicose veins.  A June 1982 
clinical record noted the veteran was likely to develop 
ulcers on the areas of stasis dermatitis on both ankles if he 
was not relieved from prolonged standing.  Additional 
clinical records reflect complaints and notations of painful 
and swollen ankles.  An assessment of an ulcer of the left 
ankle was also noted in the clinical records.  A June 1981 
clinical record noted a chronic ulcer of the left medial 
malleolus.  The clinical records further reflect a notation 
that the veteran was not fit for duty due to a chronic stasis 
ulcer of the left medial malleolus and bilateral varicose 
veins.  In October 1982, much edema and discoloration of both 
ankles was noted.  A small ulceration of the left ankle was 
also noted.  It was noted that the veteran had been standing 
more than eight hours a day with increased edema and left 
foot pain.  An assessment of dependent edema secondary to 
venous insufficiency and a venous stasis ulcer was noted.  A 
subsequent October 1982 clinical record noted the ulcer was 
worsening and the veteran had been standing on mess duty for 
12 to 15 hours per day.  A December 1982 clinical summary 
noted the veteran suffered from a painful venous problem 
characterized by varicose veins of both legs with severe 
chronic stasis changes of persistent edema of the ankles, 
repeated slow healing ankle ulcers, and diffuse discoloration 
of the ankle areas.  Upon separation examination dated in 
January 1986, the veteran's systems were clinically evaluated 
as normal, with the exception of scars.  The veteran reported 
having varicose veins removed. 

Upon VA examination dated in March 1987, the veteran 
complained of pain in his legs.  Physical examination 
revealed bilateral ankle edema and new ulcers present over 
both legs, especially over pressure areas and the ankles.  
Relevant diagnoses of deep and superficial venous 
varicosities in both lower extremities, chronic venous 
insufficiency in both lower extremities, and multiple stasis 
ulcers with positive brawny edema secondary to the venous 
varicosities were noted.  

Private treatment records dated in 1989 reflect complaints of 
leg pain.  The records reflect treatment for a right venous 
stasis ulcer and note a history of venous stasis ulcers 
greater on the right than the left.  

In an April 1998 rating decision, the RO granted entitlement 
to service connection for bilateral varicose veins, evaluated 
as 50 percent disabling.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

A review of the record reflects that the veteran clearly 
suffers from ulceration and edema of the ankles.  The record 
further reflects that these symptoms were well documented 
during service and have been so documented since 1986.  The 
grant of service connection in April 1998 was "bilateral 
varicose veins with venous insufficiency and edema."  Edema 
is swelling, and that grant of service connection, 
accordingly, includes swelling of the lower extremities.  In 
other words, service connection has been in effect for 
"swelling" since April 10, 1998.   The medical evidence of 
record indicates that the veteran's ulceration and edema of 
the ankles are related to his varicose veins.  Varicose veins 
are rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7120, which contemplates varicose veins manifested by edema, 
stasis pigmentation or eczema, and ulceration.  Thus, the 
veteran's ulceration and swelling of the ankles are 
considered to be a part of his service-connected varicose 
veins and are taken into consideration in the assignment of a 
disability evaluation.  Moreover, it is clear from the text 
of the April 1998 rating decision that leg ulcers were also 
included within the grant of service connection.


ORDER

Entitlement to service connection for leg ulceration and 
swelling of the ankles as elements of the varicose vein 
disorder is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

